Filed 2/16/22 Conservatorship of M.M. CA6
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                        SIXTH APPELLATE DISTRICT


 Conservatorship of the Person of M.M.                                H047439
                                                                     (Santa Clara County
                                                                      Super. Ct. No. 1-19-MH039059)


 MARY ANN WARREN, as Public
 Guardian, etc.,

             Petitioner and Respondent,

             v.

 M.M.,

             Objector and Appellant.



                                                  I. INTRODUCTION
         After a jury trial, appellant M.M. was found to be gravely disabled within the
meaning of the Lanterman-Petris-Short Act (LPS Act) (Welf. & Inst. Code, § 5000 et seq.).1
The trial court appointed respondent Public Guardian for Santa Clara County as conservator
of the person of appellant. On appeal, appellant contends that section 5350,
subdivision (e)(4) of the LPS Act precluded him from relying on a “third-party assistance
defense” at trial in violation of his constitutional rights to equal protection and due process.

         1
        All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
He argues that the matter should be remanded for a new trial where he can present such a
defense.
       While this appeal was pending, appellant’s one-year conservatorship expired.
Although he acknowledges that his appeal is “technically moot,” appellant requests that this
court nevertheless address the issues he raises on appeal. For reasons that we will explain,
we will dismiss the appeal.
                                        II. BACKGROUND
       According to the record on appeal, in mid-2017, appellant was charged with assault
with a deadly weapon (Pen. Code, § 245, subd. (a)(1)). He was separately charged with
misdemeanor battery (id, §§ 242, 243, subd. (b)) and misdemeanor resisting an officer (id.,
§ 148, subd. (a)(1)). The criminal proceedings were suspended after doubt was declared
regarding appellant’s competency. The trial court subsequently found appellant
incompetent to stand trial. In early 2018, appellant was sent to a state hospital for
restoration of competency. Later that year, it was determined that appellant’s competency
would not be restored in the near future.
       On March 18, 2019, the public guardian filed a petition for appointment of a
conservator of the person of appellant based on him allegedly being gravely disabled
(§ 5008, subd. (h)(1)(B). Appellant contested the petition, and a jury trial was scheduled.
Prior to trial, the parties stipulated that, “[a]s a result of a mental disorder,” appellant was
(1) “presently mentally incompetent to stand trial respecting his criminal proceedings . . . ;”
(2) “presently unable to understand the nature and purpose of the criminal proceedings taken
against him and . . . presently unable to assist his counsel in the conduct of his criminal
defense in a rational manner;” (3) “presently unlikely to regain mental competency for
purposes of the criminal proceedings taken against him;” (4) “[t]he complaint, indictment,
or information pending against [him] . . . charges a felony involving death, great bodily
harm, or a serious threat to the physical well-being of another person;” and (5) “[t]here has
been a finding of probable cause . . . and the complaint, information, or indictment has not

                                                 2
been dismissed.” The issue remaining for trial was whether appellant, as a result of a mental
disorder, presented a substantial danger of physical harm to others.
       In a pretrial motion in limine, the public guardian sought to exclude testimony
regarding, among other matters, “third party assistance.” The public guardian contended
that section 5350, subdivision (e)(4) precluded such evidence because, while a proposed
conservatee may have support from family and friends, the proposed conservatee may still
present a substantial danger of physical harm to others. The trial court tentatively denied the
public guardian’s motion and indicated that appellant could present evidence regarding
“what he envisions life in the absence of a conservatorship to consist of in order to rebut the
testimony about substantial dangerousness.” During trial, the court appeared to bar
evidence of any third party’s plans to provide care for appellant in the future.
       On September 16, 2019, the jury found that appellant was presently gravely disabled
due to a mental disorder. At a further hearing on September 19, 2019, the trial court orally
granted the public guardian’s conservatorship petition. In a judgment dated
September 24, 2019, and filed on September 25, 2019, the trial court granted the public
guardian’s petition for appointment of the conservator of the person of appellant. The court
also ordered the issuance of letters of conservatorship. The letters of conservatorship state
that they expire one year from September 24, 2019.
                                      III.   DISCUSSION
       A. General Legal Principles Regarding the Conservatorship of a Gravely Disabled
          Person
       Under the LPS Act, “[a] conservator of the person . . . may be appointed for a person
who is gravely disabled as a result of a mental health disorder . . . .” (§ 5350.) The LPS Act




                                               3
includes two alternative definitions of “gravely disabled” (§ 5350) for purposes of
establishing a conservatorship.
       Under the first definition, gravely disabled means “[a] condition in which a person,
as a result of a mental health disorder, is unable to provide for his or her basic personal
needs for food, clothing, or shelter.” (§ 5008, subd. (h)(1)(A).)
       Under the second definition, which pertains to a Murphy conservatorship and which
the jury found applicable to appellant, gravely disabled means: (i) a person who has been
criminally charged with a felony involving death, great bodily harm, or a serious threat to
the physical well-being of another person; (ii) there has been a finding of probable cause
and the felony charge has not been dismissed; (iii) as a result of a mental health disorder, the
person is incompetent to stand trial; and (iv) the person represents a substantial danger of
physical harm to others by reason of a mental disorder. (§ 5008, subd. (h)(1)(B); see
Jackson v. Superior Court (2017) 4 Cal.5th 96, 102 (Jackson) [discussing § 5008, former
subd. (h)(1)(B)].)2
       Regarding the first definition of gravely disabled, the LPS Act provides in
subdivision (e) of section 5350 that “a person is not ‘gravely disabled’ if that person can
survive safely without involuntary detention with the help of responsible family, friends, or
others who are both willing and able to help provide for the person’s basic personal needs
for food, clothing, or shelter.” (§ 5350, subd. (e)(1).) However, “[t]his subdivision does not
apply to a person” who is subject to a Murphy conservatorship under the second definition
of gravely disabled. (Id., subd. (e)(4).)




       2
         A conservatorship for a person who is gravely disabled under section 5008,
subdivision (h)(1)(B) of the LPS Act “is commonly referred to as a ‘Murphy
conservatorship’ after the legislator who sponsored the amendment adding the definition of
‘gravely disabled’ to the LPS Act. [Citation.]” (Jackson, supra, 4 Cal.5th at p. 102.)

                                               4
       B. The Appeal is Moot
       In this case, appellant contends that the judgment should be reversed and the matter
remanded for a new trial because: (1) his constitutional rights to equal protection and due
process were violated under the Murphy conservatorship scheme because section 5350,
subdivision (e)(4) precludes application of the “third-party assistance defense” found in
subdivision (e)(1), and (2) his trial counsel rendered ineffective assistance by failing to raise
the equal protection and due process claims below.
       We do not reach the substance of appellant’s contentions because his claims are
moot. A Murphy conservatorship “automatically terminate[s] one year after the
appointment of the conservator by the superior court.” (§ 5361; see Conservatorship of Lee
C. (2017) 18 Cal.App.5th 1072, 1086.) In this case, the trial court appointed a conservator
in September 2019. Appellant’s one-year conservatorship has since expired. The appeal is
now moot. “ ‘It is well settled that an appellate court will decide only actual controversies
and that a live appeal may be rendered moot by events occurring after the notice of appeal
was filed. We will not render opinions on moot questions or abstract propositions, or
declare principles of law which cannot affect the matter at issue on appeal.’ [Citations.]”
(Building a Better Redondo, Inc. v. City of Redondo Beach (2012) 203 Cal.App.4th 852,
866-867 (Building a Better Redondo, Inc.).) “A case is moot when the decision of the
reviewing court ‘can have no practical impact or provide the parties effectual relief.
[Citation.]’ [Citation.]” (MHC Operating Limited Partnership v. City of San Jose (2003)
106 Cal.App.4th 204, 214.) Here, appellant seeks reversal of the order or judgment
appointing the conservator, and he seeks a new trial on the issue of dangerousness “where
he can present a third-party assistance defense.” The expiration of the challenged
conservatorship, however, prevents us from granting appellant any effective relief.
       Appellant, quoting People v. Fernandez (1999) 70 Cal.App.4th 117 at page 135
(Fernandez), contends that his appeal is not moot because this court’s decision “ ‘may still
affect the lower court’s right to continue jurisdiction under the original commitment order as

                                                5
well as [any] recommitment.’ ” We are not persuaded by appellant’s reliance on Fernandez.
In Fernandez, the appellant contended that the trial court “lacked jurisdiction” to order an
extension of his commitment as a “mentally disordered offender” because certain procedural
requirements had not been met, and that therefore the petition seeking to extend his
commitment had to be dismissed. (Id. at pp. 126, 120, 128.) In this appeal, appellant’s
claims are not based on a lack of jurisdiction by the trial court.
       Although appellant acknowledges that his appeal is “technically moot,” he requests
that this court nevertheless address the issues he raises in his appeal. “The general rule
regarding mootness . . . is tempered by the court’s discretionary authority to decide moot
issues. When an action involves a matter of continuing public interest that is likely to recur,
a court may exercise an inherent discretion to resolve that issue, even if an event occurring
during the pendency of the appeal normally would render the matter moot. [Citations.]”
(Building a Better Redondo, Inc., supra, 203 Cal.App.4th at p. 867.)
       We decline to exercise our discretion to decide the substance of appellant’s appeal.
The issues regarding whether section 5350, subdivision (e)(4) violates appellant’s
constitutional rights to equal protection and due process were never raised below. We are
not inclined to consider these issues in the first instance here. As appellant acknowledges,
the failure to raise an issue below generally results in the forfeiture of the issue on appeal.
To avoid forfeiture in this case, appellant includes an ineffective assistance of counsel
claim, but resolution of that claim will have no practical impact or provide the parties any
effectual relief. Accordingly, we will decline to exercise our discretion to decide the issues
raised in this appeal.
                                       IV. DISPOSITION
       The appeal is dismissed as moot.




                                                6
                               BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




Warren, as Public Guardian, Santa Clara County v. M.M.
H047439